
	

113 HRES 525 IH: Supporting the goals and ideals of National Women’s History Month.
U.S. House of Representatives
2014-03-26
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		IV
		113th CONGRESS
		2d Session
		H. RES. 525
		IN THE HOUSE OF REPRESENTATIVES
		
			March 26, 2014
			Mr. Thompson of California (for himself, Ms. Clarke of New York, Ms. Jackson Lee, Ms. Lee of California, Mr. Lewis, Mr. Smith of Washington, Ms. Speier, Mr. Schiff, Ms. Clark of Massachusetts, Mr. Hinojosa, Mrs. Capito, Mr. Poe of Texas, Ms. Eshoo, Ms. Loretta Sanchez of California, Ms. Moore, Ms. Granger, Ms. Edwards, Mrs. McMorris Rodgers, Ms. Bass, Ms. Slaughter, Mr. Garamendi, Ms. Matsui, Mr. Swalwell of California, Mr. Huffman, Mr. Loebsack, Mr. Nunes, Mr. Rangel, and Ms. DeLauro) submitted the following resolution; which was referred to the Committee on Oversight and Government Reform
		
		RESOLUTION
		Supporting the goals and ideals of National Women’s History Month.
	
	
		Whereas the purpose of National Women’s History Month is to increase awareness and knowledge of
			 women's involvement in history;
		Whereas as recently as the 1970s, women’s history was rarely included in the kindergarten through
			 grade 12 curriculum and was not part of public awareness;
		Whereas the Education Task Force of the Sonoma County (California) Commission on the Status of
			 Women initiated a “Women’s History Week” celebration in 1978 centered
			 around International Women's History Day, which is celebrated on March 8;
		Whereas in 1980, the National Women’s History Project was founded in Sonoma County, California, by
			 Molly Murphy MacGregor, Mary Ruthsdotter, Maria Cuevas, Paula Hammett, and
			 Bette Morgan to broadcast women’s historical achievements;
		Whereas National Women’s History Project founder Mary Ruthsdotter, who passed away in January 2010,
			 was a leader in the effort to ensure the inclusion of women’s
			 accomplishments in the Nation’s history;
		Whereas in 1981, responding to the growing popularity of women’s history celebrations, Congress
			 passed a resolution making Women’s History Week a national observance;
		Whereas during this time, using information provided by the National Women’s History Project,
			 founded in Sonoma County, California, thousands of schools and communities
			 joined in the commemoration of National Women's History Week, with support
			 and encouragement from governors, city councils, school boards, and
			 Congress;
		Whereas in 1987, the National Women’s History Project petitioned Congress to expand the national
			 celebration to include the entire month of March;
		Whereas educators, workplace program planners, parents, and community organizations in thousands of
			 communities in the United States under the guidance of the National
			 Women's History Project, have turned National Women’s History Month into a
			 major local learning experience and celebration;
		Whereas the popularity of women’s history celebrations has sparked a new interest in uncovering
			 women’s forgotten heritage;
		Whereas the President’s Commission on the Celebration of Women in American History was established
			 to consider how best to acknowledge and celebrate the roles and
			 accomplishments of women in United States history;
		Whereas the National Women’s History Museum was founded in 1996 as an institution dedicated to
			 preserving, interpreting, and celebrating the diverse historic
			 contributions of women, and integrating this rich heritage fully into the
			 Nation’s teachings and history books;
		Whereas the House of Representatives recognizes March 2014 as National Women’s History Month; and
		Whereas the theme of National Women's History Month 2014 is “Women of Character, Courage, and
			 Commitment”: Now, therefore, be it
		
	
		That the House of Representatives—
			(1)supports the goals and ideals of National Women's History Month; and
			(2)recognizes and honors the women and organizations in the United States that have fought for and
			 continue to promote the teaching of women's history.
			
